Citation Nr: 9932912	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  94-39 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for anoxic 
encephalopathy, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and companion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1986 to April 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1992, from the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in part, granted service 
connection for anoxic encephalopathy and assigned a 10 
percent evaluation thereto.

While the appeal was pending, the Los Angeles, California RO 
increased the evaluation to 30 percent disabling in a 
September 1993 rating decision.  In a May 1996 rating 
decision the Los Angeles, California RO granted entitlement 
to an increased evaluation to 70 percent disabling for the 
disorder, effective the date of original entitlement. 

The veteran and a companion testified before a hearing 
officer at the Los Angeles, California RO in February 1995.  

In November 1998, the case was transferred to the New 
Orleans, Louisiana RO.  

The Board notes that the veteran's appeal of the RO's 
assignment of a 30 percent evaluation for a coronary 
disability and a claim for entitlement to individual 
unemployability have both been rendered moot by the RO's 
awarding a 100 percent evaluation for the coronary 
disability, effective from the original date of entitlement 
to service connection.  


FINDINGS OF FACT

1.  Prior to January 11, 1999, the veteran's residuals of 
anoxic encephalopathy were manifested by focal verbal memory 
deficits shown on testing, with symptoms of anxiety, 
depression and cognitive disorders shown, that overall were 
productive of severe social and industrial impairment, but 
not total social and industrial impairment.  

2.  As of January 11, 1999, the veteran's residuals of anoxic 
encephalopathy are shown to have resulted in a major 
depressive disorder and anxiety of such severity so as to 
result in his inability to undertake any endeavor, which 
essentially results in total social and industrial 
impairment.  


CONCLUSIONS OF LAW

1.  Prior to January 11, 1999, the criteria for an increased 
evaluation above 70 percent for residuals of anoxic 
encephalopathy were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16(c), 4.129, 4.130), 
Diagnostic Code 9306 (1992-1996), Diagnostic Code 9327 
(1999).

2.  The criteria for a total 100 percent evaluation for the 
veteran's residuals of anoxic encephalopathy have been met as 
of January 11, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991), 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16(c), 4.129, 4.130), 
Diagnostic Code 9306 (1992-1996), Diagnostic Code 9327 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that his disability 
resulting from anoxic encephalopathy is more severe than 
currently evaluated.

The appellant's contentions regarding the severity of his 
disability constitute a plausible or well-grounded claim.  
Shipwash  v. Brown, 8 Vet. App. 218 (1995).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the VA to assist in the development 
of the appellant's claim has been satisfied.  38 U.S.C.A. 
§ 5107(a) (West 1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1991).  Furthermore, he was not prejudiced by the RO's 
referring to his claim as an "increased rating" although 
the appeal has been developed from his original entitlement 
to service connection for anoxic encephalopathy in April 
1992.  Upon review of the procedural history, it is found 
that throughout the pendency of the appeal, based on evidence 
received as a result, the RO has most recently evaluated the 
disability as 70 percent disabling, effective the date of 
original entitlement in April 1992, and there is therefore no 
need for the RO to address the question of staged ratings for 
the disability.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Factual Background

Service medical records, including a January 1992 Medical 
Board report, reveals that the veteran sustained an anoxic 
encephalopathy as the result of a sudden cardiovascular death 
which occurred in May 1991.  He entered rehabilitation for 
the brain injury in September 1991, and was continued in 
therapy at the time of the January 1992 Medical Board, which 
found him unfit for further duty, in part due to diagnosed 
anoxic encephalopathy, mild and organic mental disorder, 
mild.

The report from an April 1993 VA psychiatric examination 
reveals that at the time of this examination, the veteran was 
not working and lived with his mother.  His major complaint 
was memory loss.  Specifically, he reported that he cannot 
recall conversations, dates, or the content of what he reads.  
He also would forget objects around the house.  When asked if 
he ever had episodes of actual disorientation such as walking 
in his neighborhood, he indicated that he never left the 
house alone, citing "self confidence" and concerns about 
safety in his neighborhood, indicating he could not defend 
himself.  Thus, it was difficult to assess whether the 
veteran's fear of leaving the house was due to becoming lost 
or to actual agoraphobia.  The veteran reported being "very 
sad" most of the time, and reported a few nightmares.  He 
did not like being out in public, but was comfortable with 
family and close friends, so it was difficult to assess 
actual social withdrawal.  He complained of being sometimes 
tearful and having decreased self-esteem.  He cited 
significant problems with memory and concentration.  He also 
described being sometimes physically restless.

The emotional symptoms described were said to date back to 
sometime after the cardiac arrest.  He denied current free 
anxiety, episodic anxiety attacks, insomnia, suicidal 
ideation, specific phobic symptoms, anger or irritability, 
anhedonia, decreased libido, substance abuse or any 
significant change in his weight or appetite.  He was afraid 
to exercise due to his cardiac disability.  

He was described as leading a disabled and constricted 
lifestyle.  He said that he spent most of his day at home 
alone either in bed or watching television.  He then would 
spend time with his girlfriend.  He described trying to 
attend classes at college sometime after the cardiac arrest 
(the date of which, he was unable to recall precisely).  He 
indicated that he dropped out because he "couldn't handle 
it."  He clarified that he had problems with memory and 
concentration, but could not remember what classes he was 
taking.  Regarding his employment status, he said that he has 
been unable to work since his cardiac arrest, but was not 
sure what specifically prevented from working.  He indicated 
that he tried to get a job as a shoe salesman, but never 
received a call back.  He stated that he had applied for some 
other jobs but could not provide dates or details, and again 
no one had called him back.  He indicated that he was 
currently not seeking work.  Regarding finances, he did not 
handle his own money, and indicated that he was afraid to 
write checks or withdraw money, because he might leave the 
ATM card in the machine.  He indicated his mother managed his 
money.  

Upon mental status examination, he was neatly groomed and 
alert and oriented to place, person and situation.  He gave 
the correct date of the examination, but in doing so, 
referred to the printed exam schedule in his hands, so this 
answer did not appear spontaneous.  He was not sure of the 
year of his birth, giving it variously as 1966 and 1967.  He 
also referred to the schedule, when asked his home address, 
so it was unclear if this answer was recalled spontaneously.  
New learning was impaired in that he retained zero out of 
three objects for several minutes, confabulating one of the 
answers.  He said that the current president was Bush, and 
the president before Bush was Reagan, but could not go back 
any farther.  He gave a history of being a "good" student 
in high school, and not in special or remedial classes.  He 
described his current mood as "confused" and that he didn't 
know what was going to happen to him.  Objectively he 
appeared anxious and depressed, but could smile at times.  
His affect was appropriate to thought content.  There was no 
evidence of a formal thought disorder, delusions, 
hallucinations, pressured speech or suicidal or homicidal 
ideation.  

Upon summary of the April 1993 examination, the veteran 
presented with a two-year history of significant problems 
with memory and concentration.  The most likely primary 
diagnosis was amnestic disorder probably secondary to 
cerebral anoxia.  He also showed some depressive symptoms, 
which were most reasonably viewed as epiphenomena to the 
above and not a separate Axis I problem.  Pending further 
assessment, it was reasonable to consider him temporarily 
totally disabled with reference the open labor market from a 
combination of cardiac and neurologic factors and did not 
appear to be disabled on a psychiatric basis per se.  He was 
not considered competent to handle his own funds.  
Recommendations included retrieval of available neurological 
and psychiatric test results, a social work study and 
supportive and directive psychotherapy.  

Another VA psychological evaluation, dictated in June 1993, 
included tests administered in April and May of 1993.  This 
examination again showed complaints of memory disturbance.  
The veteran's mother confirmed the veteran experiencing 
significant memory disturbances, and described him frequently 
repeating himself, and forgetting doctor appointments.  
Socially he reported having a relationship with his current 
girlfriend.  He denied any episodes of treated clinical 
depression, suicide attempts or other symptoms requiring 
psychiatric care.  A consultation with the cardiologist 
indicated that the veteran was not disabled from a cardiac 
perspective.  

The mental status examination presented the veteran with a 
mood that appeared euthymic and affect was appropriate.  One 
incidence of tearfulness which occurred in response to the 
patient's poor performance on a memory measure, although this 
was a select and circumscribed episode of tearfulness and did 
not appear reflective of pervasive sadness.  He denied 
suicidal or homicidal ideation.  His thought processes were 
logical, coherent and easily followed.  Content was not 
evident for psychotic preoccupation or perceptual disturbance 
such as auditory or visual hallucinations.  

The personality assessment after the MMPI was suggestive of a 
valid profile.  The scoring was interpreted as suggestive of 
significant depression, with symptoms including inability to 
concentrate, loss of efficiencies, apathy, guilt, anxiety and 
agitation.  He also endorsed unusual symptoms, suggestive of 
possible phobias, compulsions and ruminations.  There were 
elevations interpreted as possibly suggestive of exaggeration 
of symptoms.  The was a strong suggestion of possible 
somatization as a defense, retreating into physical symptoms, 
versus emotional expressions of distress.  His level of 
anxiety and apprehension was suggestive of someone who may 
excessively ruminate upon somatic concerns.  His clinical 
presentation contrasted with the high depression score, as he 
had denied depression and appeared cheerful, and not 
significantly distressed except when discussing physical 
symptoms and memory loss.  

The examiner interpreted that the veteran was probably 
continuing to react to the traumatic events of the cardiac 
episode and subsequent loss of occupational functioning and 
disability status.  He also impressed the examiner as having 
significant feelings of low self-esteem and uselessness since 
the disability and possibly overly preoccupied with things he 
can no longer do physically and mentally, that may also be a 
factor constricting him socially and occupationally.  
Feelings of distress and anxiety related to his current 
situation as were feelings of alienation.  He also endorsed 
feelings of depression, some hopelessness, anxiety, 
fearfulness, sleep disturbance and crying spells.  

On neuropsychological evaluation, the results were indicative 
of a globally normal profile with focal deficits most readily 
observed in the task of immediate and delayed verbal memory; 
slowing on numerical calculation and slight naming deficits.  
Overall the veteran revealed significant areas of strength on 
tasks of perceptive language, language abstractions, drawing 
tasks, tasks of visioconceptual reasoning and analogous 
reasoning as well as immediate visual memory.  He was able to 
easily attend to orally presented tasks.  
Regarding visual attention tasks, he was able to complete the 
tasks in a reasonable amount of time.  He revealed some 
deficits on general fund of knowledge and vocabulary.  While 
reading level appeared to be at approximately his achieved 
grade level, spelling and arithmetic were below high school 
level, suggesting possible deficits predating the cardiac 
episode.  Regarding day to day functioning, and occupational 
aspirations for a career in occupational therapy, his level 
of verbal memory deficit would present problems functioning 
in a standard college environment.  

The summary from the examination and testing from April to 
June 1993 was that although there was some sense of possible 
exaggerating symptomatology and reaction to this exaggeration 
in a psychologically distressed manner, the veteran revealed 
a fairly high level of motivation and was very much motivated 
towards succeeding.  The tearful episode of distress towards 
his inadequate functioning on verbal memory was cited in 
support of findings that he was truly impaired in such 
functioning.  He was assessed as suffering from focal verbal 
memory deficits and other achievement delays, although 
certain deficits such as vocabulary, spelling and math were 
believed to likely preexisted the episode.  He was viewed as 
possibly having lost some remote memory capacity, although he 
could offer detailed descriptions of previous occupational 
duties, which argued against significant loss of more recent 
historical memory.  

In sum, the results from the April and May 1993 testing 
described the veteran as presenting some psychological 
distress, primarily depression reactive to his self-perceived 
cognitive and memory deficits.  There was a sense of possible 
somatic preoccupation that likely runs counter to his goals 
of independent function, in that he probably would over 
interpret or obsess over his deficits to the detriment of 
cognitive and physical strength.  Among the recommendations 
were that the veteran would benefit from cognitive 
rehabilitation.  The diagnoses rendered were adjustment 
disorder with depressed features and organic mental disorder 
with mild cognitive deficits, status post anoxic 
encephalopathy.  

A social and industrial survey from August 1993 involved a 
home visit from a social worker.  The veteran was noted to be 
living with his mother and stepfather.  A history of the 
veteran writing messages to himself and listing things for 
himself to a great degree was given.  He was said to be able 
to get around to other places by drawing a map and following 
it.  He was noted to have a valid driver's license and was 
not limited in this regard.  He could remember something if 
repeating it over and over, such as directions to his 
girlfriend's house, which showed a capacity to learn and 
maintain some information in his memory if done on a repeated 
basis, and with referring to written material.  He was said 
to be very frustrated in attempting to return to previous 
functioning.

A history of attempting college, but dropping out was noted 
in this August 1993 social work survey, although he was 
planning to return to college with 9 credits that fall.  He 
indicated he wished to become an occupational therapist.  His 
reason for not walking in the neighborhood was due to it 
being somewhat dangerous, not so much due to social 
isolation.  He was noted to be very physically limited due to 
his heart.  

According to an interview with his mother during the August 
1993 social work survey, he was a good cook prior to the 
episode, but now was not having much success cooking.  He was 
noted not to be involved in any intensive rehab program in 
the past year.  He was said to be able to take care of all 
his physical functions, such as daily needs, and was able to 
cook, at least simple food, so that he was not totally 
physically disabled.  As time progressed he attempted to do 
more and more in the home, but his mother complained that he 
does not see what had to be done and she had grown tired of 
telling him what to do.  She said that she did not become 
involved in writing reminder notes for him, expecting him to 
do that on his own.  

Financially, he was said to be handing his own checking 
account, so he appeared to be competent for financial 
purposes, despite test findings showing a great deal of 
deficiency.  He was noted to be closely involved with a woman 
for the past three years, dating back prior to the heart 
accident.  Plans to marry were discussed but he indicated 
that was not possible until he was able to support a family.  
They did see each other daily and their relationship was 
described as very close.  

The assessment from the August 1993 social work survey was 
that the veteran is not totally physically and mentally 
disabled, in that he could take care of daily needs, has 
strong family ties and a strong relationship with his 
girlfriend.  He was able to drive a car.  Vocationally he was 
assessed as "totally unemployable" at this point within the 
job market.  He was noted to be working on developing tools 
to compensate for the disadvantage of his lost memory, trying 
to teach himself new things, such as caring for his own 
finances.  He was noted to cry during the visit, quite 
appropriately over the loss of his youth and abilities that 
he did have.  The social worker advised that the veteran 
should be considered and evaluated as totally unemployable at 
this time and also that he be involved in the vocational 
rehabilitation program so that he could possibly become 
productive in the future.  

In February 1995, the veteran and his live-in companion 
testified before a hearing officer at the Los Angeles RO.  He 
testified that he must write things down to remember them.  
He indicated that he was undergoing some form of vocational 
education, but was on "probation" there due to memory 
problems.  He was asked about undergoing an operation in 
November to replace his defibrillator machine and did not 
know how the machine was doing on follow-up.  His companion 
testified that she was his reminder to do his shopping and to 
follow-up for the doctors.  He did drive a car, but the 
companion indicated that she rode with him in the car.  She 
testified that she has observed him become depressed and 
anxious quite frequently.  

VA treatment notes, primarily for cardiac problems between 
1992 and 1996, also addressed some complaints of memory 
deficit related to his residuals of the anoxic brain 
disorder.  Treatment notes from June 1995 reported some 
depressive symptoms with complaints of sleeping problems and 
assessed him with major depression.  In January 1996, he was 
assessed with anxiety.  

A lay statement from a tutor in August 1995 suggests that the 
veteran was attending classes at college and was making 
tremendous efforts at learning and test taking skills but, 
despite his efforts, he continued to need assistance.  The 
tutor taught the veteran on a weekly basis in using memory 
skills such as flashcards and memorization exercises, as well 
as training in test taking.

In January 1999, the veteran underwent another VA examination 
for mental disorders, including testing.  He was noted to be 
separated, and a detailed medical history was recited.  
Vocationally, he was noted not to have worked since the 
cardiac event, as he believed nobody would hire him because 
of the cardiovascular risk.  His subjective complaints were 
of memory loss, and he denied for the most part psychological 
or psychiatric complaints.  

On mental status examination, he was alert and oriented in 
all spheres.  He was somewhat guarded although cooperative 
during the clinical interview and testing.  His eye contact 
was appropriate and he was casually dressed.  His speech was 
normal, his mood was calm and affect was somewhat constricted 
and flat.  He related appropriately and his thought processes 
were linear, logical and goal directed.  There were no 
indications of any cognitive difficulties or thought 
disorder.  He admitted to suicidal ideation, however, denied 
a current plan.  He denied homicidal ideation or past 
behavior.  His insight and judgment were fair.  He reported 
sleep difficulties falling asleep and awakening during the 
night and problems returning to sleep.  He reported appetite 
disturbances, with inconsistent appetite ranging from good to 
poor any given day.  He denied delusions, hallucinations or 
ideas of reference.  He denied excessive use or abuse of 
prescription medication or other substances.  

Diagnostic test findings were positive for depression.  
Although he insisted his memory failed him, and had 
difficulty for remote memory, he was able to complete 
testing.  

Overall, his psychological testing from the January 1999 
examination reflected an individual experiencing apathy and 
lowered efficiency as well as symptoms of depression and 
chronic tension.  Also prominent were feelings of inadequacy 
and self doubt, bottled up emotions and general over control.  
His testing protocols reflected severe levels of anxiety and 
tension, which were probably making simple routines of life 
impossible for him.  His agitated ruminations, fearfulness, 
obsessions and compulsions and phobias in regard to his 
physical state were viewed as likely causing him considerable 
difficulty engaging in or committing to follow through any 
tasks.  In all likelihood he was said to engage in constant 
rehashing of troubles and thusly-possible solutions to his 
misery.  In conclusion, there was strong evidence to support 
the presence of a mood disorder.  The veteran was considered 
competent to handle money.  In affect, his major depressive 
disorder was chronic, severe, and was said to result in his 
inability to undertake any endeavor.  

The diagnoses rendered in the January 1999 VA examination 
were Axis I major depressive disorder, chronic, severe; Axis 
II dependent personality disorder; Axis III refer to medical 
chart; Axis IV problems with primary support group, problems 
with social environment and occupational problems.  His Axis 
V Global Assessment of Functioning (GAF) score was 55 
currently and 51 for the past year.  

A fax from a VA psychology intern in January 1999 indicated 
that the veteran showed "considerable deficits" on measures 
of memory with verbal memory especially affected, and 
attention and concentration mildly compromised.  This fax 
gave the opinion that the veteran's memory deficits make his 
occupational and educational goals maximally challenging.  
Another fax from January 1999 indicated that the veteran 
could not perform occupations requiring intact memory due to 
his poor memory, and also that he had to avoid excessive 
emotional stress.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1999). 
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62  (1994) (where a veteran with 
a service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  The medical history has been detailed 
in the factual background of this decision.

The veteran's anoxic encephalopathy has previously been rated 
under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
9306 (1992-1996).  Under this code, severe impairment of 
social and industrial adaptability is rated at 70 percent 
disabling.  Impairment of intellectual functions, 
orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity, depth, and 
persistence as to produce total social and industrial 
inadaptability is rated 100 percent disabling.  With respect 
to social inadaptability, impairment resulting from a ratable 
psychiatric disorder is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129 (1992-1996).

Under the revised criteria for mental disorders effective 
from November 7, 1996, Diagnostic Code 9306 (multi infarct 
dementia due to causes other than cerebral arteriosclerosis) 
was replaced by new ratings code 9327 (organic mental 
disorder, other).  As amended, all mental disorders, 
including organic mental disorders under DC 9327, are rated 
under the same criteria, the "General Rating Formula for 
Mental Disorders."  38 C.F.R. § 4.130 (1999).  As amended, 
the currently assigned 70 percent disability evaluation is 
warranted for occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent disability evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names 
of close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (1999).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. § 
4.126(b) (1999).

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

Anoxic Encephalopathy Prior to January 1999

Upon review of the evidence, the Board finds that prior to 
January 1999, the preponderance of the evidence is against an 
increased evaluation above 70 percent for the veteran's 
organic brain disorder due to anoxic encephalopathy.  
Although the evidence overall reveals the veteran to have 
been suffering from severe psychological and cognitive 
impairment from the time of his brain injury up until January 
1999, the evidence does not demonstrate that his impairment 
of intellectual functions, orientation, memory and judgment, 
and lability and shallowness of affect was of such extent, 
severity, depth, and persistence as to produce total social 
and industrial inadaptability, which would warrant a 100 
percent evaluation under DC 9306.  In the April 1993 VA 
examination, he was acknowledged to be disabled 
"temporarily" from the open labor market, based on a 
combination of physical cardiac impairment and neurological 
factors.  However, this examination specifically stated that 
he was probably not disabled on a psychiatric basis, per se.  
Socially, he was noted to have a long-term girlfriend, and 
apparently had good family relationships.  He was also noted 
to have attempted college, but withdrew.  

The psychiatric testing done in April and May 1993 overall, 
reflected some significant strengths in tasks of perceptive 
language, language abstractions, drawing tasks and 
visoconceptual reasoning and analogous reasoning as well as 
immediate memory, although the conclusion was that the 
veteran would probably have great difficulty functioning in a 
standard college environment or achieving his occupational 
goals for a career in therapy.  The April and May 1993 
testing also suggested that the veteran may have overly 
perceived himself to be more mentally disabled than he 
actually was, but that this resulted in psychological 
distress such as depression.  Overall this testing suggests 
that at that particular time the veteran was not totally 
impaired socially and occupationally.  While the August 1993 
social work survey suggested the veteran was unemployable 
within the job market, the survey also advised vocational 
rehabilitation, which suggests that the veteran was not 
permanently and totally unemployable, but with some 
rehabilitation he could enter the job market.  In August 
1995, the veteran was attending college level classes, with 
use of a tutor.

Thus, the evidence overall prior to 1999 does not show the 
veteran to be totally disabled under DC 9306.  Nor does the 
evidence show that the veteran's organic brain disorder to 
more closely resemble the criteria for a total disability 
evaluation under the revised criteria for organic mental 
disorders under DC 9327.  The evidence does not show the 
veteran's disorder to result in gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name, which is the criteria for a total 
evaluation under 38 C.F.R. § 4.130.

In summary, the Board finds that the veteran's organic brain 
disorder does not warrant a 100 percent evaluation prior to 
January 1999.

Anoxic Encephalopathy as of January 1999

Upon review of the evidence, the Board finds that effective 
the time of the January 11, 1999 VA examination, the 
veteran's symptoms resulting from his organic brain disorder 
more closely resembles the criteria for a 100 percent 
evaluation under DC 9306.  38 C.F.R. § 4.7 (1999).  
Specifically, the findings from this examination concluded 
that the veteran is now suffering from a major depressive 
disorder, which is "so chronic and severe and results in his 
inability to mobilize the psychic energy to undertake any 
endeavor."  Testing results also reflected such severe 
anxiety and tension, which were probably even making simple 
life tasks impossible.  The conclusions thus drawn from this 
examination strongly indicate that the veteran is thus 
psychologically impaired to the point that he would be 
immobilized from participating in substantial gainful 
employment.  The depressive disorder he now has been assessed 
with cannot be disassociated from his service connected 
organic brain disorder, and the earlier examination from 
April 1993 determined that the depressive symptoms elicited 
at that time were essentially due to the organic brain 
disorder.  In short, the Board finds that the veteran's 
psychological impairment due to his service-connected anoxic 
encephalopathy now produce total social and industrial 
inadaptability, which would warrant an increased rating to 
100 percent evaluation under DC 9306, which although since 
revised by the aforementioned November 1996 rating schedule 
amendments, can still be considered to award increased 
compensation for appeals such as this one that were still 
pending on the date of amendments.  Karnas, supra.


ORDER

Prior to January 11, 1999, an increased rating above 70 
percent for service-connected anoxic encephalopathy is 
denied.

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 100 percent rating for 
the veteran's service-connected anoxic encephalopathy is 
granted, effective January 11, 1999.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

